9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Madison COMPTON, Plaintiff-Appellant,v.S. R. WITKOWSKI, Warden, Perry Correctional Institution,individually and in his official capacity,Defendant-Appellee.
No. 93-6424.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 30, 1993.Decided:  November 12, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenville.
James Madison Compton, Appellant Pro Se.
Robert Eric Petersen, South Carolina Department of Corrections, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James Madison Compton appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Compton v. Witkowski, No. CA-90-1560 (D.S.C. Apr. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED